Citation Nr: 1437125	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  07-36 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for insomnia.

3.  Entitlement to service connection for vestibulopathy or balance problems.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

5.  Entitlement to service connection for vascular headaches.


REPRESENTATION

Appellant represented by:	Ross F. Bass, Jr., Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant, D.H., and S.H.B.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1993 to May 1996.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

As noted by the Board in a March 2012 decision, this case has a complex procedural history.  Such history is fully outlined in the Introduction section of the March 2012 decision.

Two hearing have been conducted in this appeal, in February 1999 and March 2007.  Transcripts of both hearings have been associated with the record.  

In the March 2012 decision, the Board denied service connection for chemical hypersensitivity and granted service connection for an acquired psychiatric disorder, an 80 percent evaluation for seizure disorder, and a total rating based on unemployability due to service-connected disability (TDIU).  The instant issues were remanded for additional development of the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2012 remand, the Board noted that there appeared to be outstanding records.  Specifically, the Board pointed out that the record reflected that Social Security Administration (SSA) benefits had reportedly been reinstated in 2007, but that records produced by the SSA in adjudicating the Veteran's claim had not been obtained.  The Board further noted that there was no medical evidence pertaining to the instant claims beyond November 2007.  Thus, the Board determined that the Veteran should be contacted and asked to identify any pertinent, outstanding VA our private treatment records.  Upon careful review, the Board observes that neither the paper nor electronic files pertaining to this Veteran contains any notice to the Veteran that he should identify outstanding VA or private treatment.  A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand. Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, there is no indication that the Veteran was requested to identify outstanding treatment records.  

With respect to outstanding SSA records, the Board notes that the electronic record includes a transmittal document from SSA dated February 13, 2013.  On this form from the SSA National Records Center (NRC), the NRC marked the box indicating "Here is the information you requested" but did not indicate the mode of transmittal (i.e., via disc or photocopy).  While it appears that the NRC responded positively to the AOJ's request for records, no such records are contained in the paper or electronic file.  The Board is thus unclear as to whether additional records from SSA were actually received.  Clarification is necessary.

The Board also observes that the AOJ's October 2013 supplemental statement of the case indicates under the section entitled EVIDENCE that a VA examination was conducted at the Jackson VA Medical Center (VAMC) on April 14, 2012.  The report of this purported VA examination is not contained in either the paper or electronic record.  Clarification is required as to whether an examination was indeed conducted in April 2012; if so, the report of such must be associated with the record.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all providers of VA and non-VA treatment since November 2007.  He should be asked to provide appropriate releases for any identified private provider.  Obtain any records sufficiently identified by the Veteran.

If, after continued efforts to obtain the records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Associate with the record any SSA records obtained as the result of the NRC's February 13, 2013 transmittal.  If such records are not found, an additional request should be made.  

If, after continued efforts to obtain the records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  Determine whether a VA examination was conducted on April 14, 2012.  If so, associate a copy of the examination report with the claims file or electronic record.  If not, a memorandum for record should be produced and placed in the claims file or electronic record.

4.  Then, following any necessary additional development, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

